


110 HRES 1065 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1065
		In the House of Representatives, U.
		  S.,
		
			April 2, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5501) to authorize appropriations for fiscal years 2009 through 2013 to
		  provide assistance to foreign countries to combat HIV/AIDS, tuberculosis, and
		  malaria, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 5501) to authorize
			 appropriations for fiscal years 2009 through 2013 to provide assistance to
			 foreign countries to combat HIV/AIDS, tuberculosis, and malaria, and for other
			 purposes. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed two hours equally divided and controlled by the chairman and
			 ranking minority member of the Committee on Foreign Affairs. After general
			 debate the bill shall be considered for amendment under the five-minute rule.
			 The bill shall be considered as read. All points of order against provisions of
			 the bill are waived. Notwithstanding clause 11 of rule XVIII, no amendment to
			 the bill shall be in order except those printed in the report of the Committee
			 on Rules accompanying this resolution. Each such amendment may be offered only
			 in the order printed in the report, may be offered only by a Member designated
			 in the report, shall be considered as read, shall be debatable for the time
			 specified in the report equally divided and controlled by the proponent and an
			 opponent, shall not be subject to amendment, and shall not be subject to a
			 demand for division of the question in the House or in the Committee of the
			 Whole. All points of order against such amendments are waived except those
			 arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of
			 the bill for amendment the Committee shall rise and report the bill to the
			 House with such amendments as may have been adopted. The previous question
			 shall be considered as ordered on the bill and amendments thereto to final
			 passage without intervening motion except one motion to recommit with or
			 without instructions.
		2.During
			 consideration in the House of H.R. 5501 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
